IN THE SUPREME COURT OF THE STATE OF NEVADA


                PAT SONGER,                                            No. 67414
                Appellant,
                vs.
                                                                                FILED
                RAYMOND DELUCCHI; AND TOMMY                                        JUN 2 3 2016
                HOLLIS,
                                                                                 TRACE K. LINDEMAN
                Respondents.                                                  CLERK OF SUPREME COURT


                                                                              BY _   DEPUTY CLE
                         ORDER VACATING JUDGMENT AND REMANDING

                            This is an appeal from a district court order awarding attorney
                fees and costs. Fifth Judicial District Court, Nye County; Kimberly A.
                Wanker, Judge.
                            In the challenged order, the district court relied on a
                comparison of appellant Pat Songer's billed attorney fees with those of his
                codefendant, rather than awarding fees based on the factors outlined in
                Brunzell v. Golden Gate National Bank, 85 Nev. 345, 349 455 P.2d 31, 33
                (1969) (identifying factors the district court must consider when making
                an award of reasonable attorney fees). Songer argues that this court
                should adopt the prevailing market rate as the measure for determining a
                reasonable rate in awarding attorney fees in pro bono, government, and
                insurance defense cases. We decline to do so and we conclude that the
                district court abused its discretion by failing to adequately address the
                Brunzell factors and by failing to provide sufficient reasoning and findings
                in support of its decision to award attorney fees.   See Gunderson v. D.R.
                Horton, Inc., 130 Nev., Adv. Op. 9, 319 P.3d 606, 615 (2014) (recognizing
                that appellate courts review attorney fee awards for an abuse of
                discretion); Shuette v. Beazer Homes Holdings Corp., 121 Nev. 837, 864-65,
                124 P.3d 530, 548-49 (2005) (concluding that district courts may use any
                method rationally designed to calculate a reasonable rate for attorney fees,
SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                    16 -1 962s-
                 and that rate will prove reasonable so long as the district court considers
                 the amount in light of the factors enumerated in Brunzell).
                              Although findings may be implied if the record is clear, Pease
                 v. Taylor, 86 Nev. 195, 197, 467 P.2d 109, 110 (1970), the record on appeal
                 in this case does not clearly demonstrate that the district court considered
                 the factors or include evidence that clearly supports the amount of fees
                 awarded. See Logan v. Abe, 131 Nev., Adv. Op 31, 350 P.3d 1139, 1143
                 (2015) (providing that when assessing the reasonableness of a request for
                 attorney fees under Brunzell, explicit findings on each factor are not
                 required, but the district court must demonstrate that it considered the
                 required factors and the award must be supported by substantial
                 evidence). As a result, we conclude that the award of attorney fees was an
                 abuse of discretion. Accordingly, we vacate the judgment of fees and costs
                 and remand this matter to the district court with instruction to follow the
                 Brunzell factors and to make written factual findings to support the award
                 of attorney fees. 1
                              It is so ORDERED.

                                                    Douglas


                                                                                    J.




                                                    Gibbons


                        'We have considered the parties' remaining arguments and conclude
                 that they are without merit.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                      cc: Hon. Kimberly A. Wanker, District Judge
                           Carolyn Worrell, Settlement Judge
                           Lipson Neilson Cole Seltzer & Garin, P.C.
                           Law Office of Daniel Marks
                           Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    0/4R,D